Spain, J.
(dissenting). We respectfully dissent. Although defendant Donna Jakob (hereinafter defendant) may not have an obligation as the property owner to repair the defective condition created by the electric company’s use of the easement, we do not believe — under these circumstances — that the property owner was relieved of all responsibility for the safety of visitors.
*575In Basso v Miller (40 NY2d 233), the Court of Appeals established “[t]he single standard of reasonable care under the circumstances whereby foreseeability shall be a measure of liability” (id., at 241). Here, although the dangerous condition was in a tree within the easement, the tree was on defendant’s land and, more importantly, it was readily accessible to anyone using the play area of the lawn on defendant’s property. With regard to natural features which create an open and obvious danger, case law demonstrates that a landowner has no duty to warn (see, Coote v Niagara Mohawk Power Corp., 234 AD2d 907, 908) or to erect a barrier (see, Cullen v Lake Placid Vacation Corp., 221 AD2d 854, 855). This same case law, however, acknowledges that the result would be different where the danger is latent, rather than open and obvious.
While the ordinary risks posed by climbing a tree might be open and obvious (cf., Dart v Solomon, 210 AD2d 581, 583), in our view there is evidence in the record from which a jury could conclude that the wires running through the branches of the tree created an increased risk of harm which was latent, rather than open and obvious. Consideration of the well-known propensity of children to climb and play (see, e.g., Dunbar v NMM Glens Falls Assocs., 263 AD2d 865) and a weighing of the likelihood and severity of the potential injury against the burden on the landowner to avoid the risk (see, Kush v City of Buffalo, 59 NY2d 26, 29-30) leads us to the conclusion that a jury should be permitted to determine whether defendant exercised reasonable care under the circumstances by failing to take any measure to protect children on the property from the latent danger posed by the wires running through the tree (see, Scurti v City of New York, 40 NY2d 433, 442). Notably, the cases upon which the majority relies — for the proposition that the owner of the servient estate has no duty to maintain or repair the property covered by the easement — involve injuries sustained by persons who were using an easement for its intended purpose, which is not so in this case. As the evidence discloses unresolved issues regarding defendant’s control over the premises, her actual or constructive notice of the dangerous condition and plaintiffs comparative fault, we believe these are factual issues for the jury to resolve. The order of Supreme Court should be affirmed.